Citation Nr: 0301117	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-22 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from April 1967 to January 
1971.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to an 
increased evaluation for posttraumatic stress disorder 
(PTSD).  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran requested a hearing before a member of the 
Board.  Such a hearing was scheduled for December 9, 2002.  
He failed to appear.  His request for a hearing is deemed 
to have been withdrawn.  38 C.F.R. § 20.704(d) (2002).

In an April 2002 rating decision, the RO denied a claim 
for a total disability rating for compensation purposes 
based on individual unemployability (hereinafter TDIU).  
In a written presentation dated December 10, 2002, the 
veteran's representative disagreed with the denial of TDIU 
sufficient to initiate appellate review under 38 U.S.C.A. 
§ 7105(d)(1); however, the decision below grants a total 
schedular rating for PTSD, which precludes TDIU for PTSD.  
See 38 C.F.R. § 4.16(a).  Therefore, the issue of TDIU is 
mooted and need not be addressed.  


FINDING OF FACT

The veteran's PTSD is productive of total occupational 
impairment due to such symptoms as concrete thinking, 
marginal insight and judgment, depression, anxiety, and 
significantly decreased affect.  





CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD 
are met during the entire appeal period.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.132, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a September 1994 rating decision, the RO established 
service connection for PTSD and assigned a 30 percent 
rating.  

According to an April 1996 VA PTSD examination report 
summary, the veteran's "turn to alcohol and other drugs 
was, in a large part, the result of his trauma in Vietnam 
and has been used as a way to wipe out terrible past 
memories".  In an October 1996 rating decision, the 
disability rating was increased to 50 percent

The veteran underwent a VA PTSD examination in May 1999, 
which yielded Axis I diagnoses of: (1) alcohol dependence; 
(2) PTSD; and, (3) major depression, recurrent secondary 
to PTSD.  The psychiatrist assigned a Global Assessment of 
Functioning (GAF) score of 55 [according to the American 
Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, (hereinafter DSM IV) a GAF 
score of 51 to 60 is indicative of moderate symptoms (flat 
affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (few friends, conflicts with peers 
or co-workers).  See 38 C.F.R. § 4.125 (2002)].  The 
examiner also opined that the veteran "is considered 
employable, however, his employability has been 
compromised by his alcohol dependence.  He was encouraged 
to resume treatment with the SUPT clinic and to stop 
drinking".  

In an October 1999 rating decision, the RO continued a 50 
percent rating for PTSD.

In May 2000, the veteran requested an increased rating and 
a fresh VA examination.  He reported that he had received 
treatment at the Highland Drive VA Medical Center.  

In May 2000, the RO received outpatient treatment reports 
from Highland Drive.  These reports reflect that during 
1999 and 2000 the veteran received recurring PTSD therapy 
and had periods of alcohol use and periods of sobriety.  
The reports also reflect that in March 2000 he fell while 
intoxicated, sustaining traumatic brain injury, skull 
fracture, and cerebral hemorrhage with delirium tremens.  

In June 2000, the veteran underwent a VA PTSD examination.  
The examiner noted a review of relevant records.  During 
the examination, the veteran reported that he had not left 
his house in months, but later stated that he went to a 
bar everyday.  He reported that he had a relationship with 
his brother and sister.  He reported that since his fall 
he had not used alcohol but had used marijuana several 
times per week.  He reported that he had suicidal 
inclinations and that the fall might have been a suicide 
attempt.  He reported a reduced sex drive, anhedonia, and 
anergia.  He had lost 40 to 50 pounds in recent months due 
to lack of appetite.  He reported a sense of foreshortened 
future, sleep difficulty, irritability, outbursts of 
anger, hypervigilance, and difficulty concentrating.  The 
examiner noted that the veteran's hygiene and grooming 
were good, that his language was fluent and coherent, and 
that his social skills were within normal limits.  
However, he displayed concrete thinking and marginal 
insight and judgment.  The examiner offered four Axis I 
diagnoses, that of PTSD, chronic; marijuana abuse; alcohol 
abuse, in remission (per patient); and, major depression 
(secondary to PTSD).  The examiner assigned a GAF score of 
"45 to 50" [according to DSM-IV, a score of 41 to 50 is 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See 38 C.F.R. § 4.125 
(2002)].  

The examiner further explained that the GAF score was 
lower than previously reported because of a number of 
factors.  First, the veteran's depression was worse due to 
his separation from his ex-wife.  Second, anxiety and 
trauma associated with physical problems aggravated his 
PTSD.  Third, alcohol use further reduced his level of 
functioning.  The examiner then assigned a GAF score of 55 
due to PTSD and depression and a GAF score of 45 due to 
PTSD, depression, and substance abuse.  The examiner 
opined that the veteran could work if he could abstain 
from substance abuse for an extended period.  

In a July 2000 rating decision, the RO continued a 50 
percent rating for PTSD.  

In November 2000, the veteran submitted additional VA 
outpatient treatment reports that reflect treatment for a 
variety of disorders during the 1980s and 1990s; however 
they do not refer to the severity of the veteran's PTSD 
symptoms during current appeal period.  Of note however, 
are an October 1994 VA annual evaluation report that 
reflects that PTSD and depression produced suicide 
attempts, acute anxiety, and undue rage from small 
provocation.  An examiner felt that the veteran's 
unpredictability in a work setting represented a danger to 
himself and to others.  Another VA psychiatrist offered an 
addendum report in which the psychiatrist agreed that the 
veteran was not emotionally able to continue working and 
also noted that the psychiatrist had personally asked the 
veteran to remain off his job indefinitely.  

In September 2001, the veteran submitted a claim for 
increased benefits based on unemployability.  He claimed 
that he last worked in 1994.  

In February 2002, the RO received a July 1996 decision of 
the Social Security Administration (SSA).  Although the 
SSA decision was issued well prior to the current appeal 
period, it might be pertinent to understanding the current 
level of impairment due to PTSD, as it appears that 
benefits continue to be paid as a result of it.  The SSA 
decision reflects a primary diagnosis of PTSD, a secondary 
diagnosis of depression, and a determination that the 
veteran had become disabled from working in July 1994.  
The decision is based, in part, on an April 1996 
psychological examination report containing a primary Axis 
I diagnosis of PTSD and a GAF score of 25 [according to 
DSM-IV, a score of 21 to 30 is indicative of delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  
See 38 C.F.R. § 4.125 (2002)].

The veteran underwent a VA PTSD examination in March 2002.  
The examiner noted a review of the claims file and noted 
that the veteran had been unemployed since 1994 when he 
received a 50 percent rating for PTSD.  He had formerly 
worked as a housekeeper at VA facilities, but quit, in 
part, due to poor interpersonal relationships with other 
employees.  He currently took sertraline and trazodone 
inter alia but the full extent of his medication remained 
unverified.  His affect was significantly decreased.  
There was no evidence of delusion or current 
suicidal/homicidal ideation but the examiner noted that 
there had been suicidal ideation in the past.  The 
examiner found the veteran to be appropriately dressed and 
that he had adequate insight and judgment.  The Axis I 
diagnosis was PTSD.  Prognosis was "guarded at best".  The 
examiner assigned a GAF score of 45 and felt that it was 
"not likely" that the veteran could be employed on either 
a part-time or a full-time basis.  

In April 2002, the RO determined that the veteran's PTSD 
remained 50 percent disabling and that his claim of TDIU 
should be denied. 

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims 
Assistance Act of 2000.  By virtue of the statement of the 
case and the supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, 
medical evidence, or lay evidence necessary to 
substantiate the claim.   The veteran requested and was 
offered a hearing, which he did not attend and did not 
request rescheduling.  The RO made reasonable efforts to 
obtain all relevant records adequately identified by the 
veteran, in fact, it appears that all relevant evidence 
has been obtained and associated with the claims folder.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file and SSA records have been 
obtained. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  The regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of disability.  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  The RO has assigned a 50 
percent rating for PTSD for the entire appeal period.  
Under that formula, a 50 percent evaluation is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusion or hallucination; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, own 
occupation, or own name.  

The Board finds that the veteran's PTSD has been 
manifested throughout the appeal period by total 
occupational and social impairment due to such symptoms as 
concrete thinking, marginal insight and judgment, 
depression, anxiety, and significantly decreased affect.  

Comparing the veteran's PTSD symptoms to criteria of the 
provisions of the rating schedule, the Board finds that 
the criteria for a 100 percent schedular rating are more 
nearly approximated.  The Board notes that occupational 
and social impairment with reduced reliability warrants 
the currently assigned 50 percent rating; however, in this 
case, the medical professionals feel that the veteran 
should not work due to his PTSD related symptoms.  This 
implies total occupational impairment.  Although total 
social impairment is not shown, the Board cannot use that 
fact alone to deny a rating.  According to 38 C.F.R. 
§ 4.26(b) (2002), "When evaluating the level of disability 
from a mental disorder, the rating agency will consider 
the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment".  
Thus, the Board infers from this that an evaluation may be 
assigned on the basis of occupational impairment, but not 
solely on social impairment.  Therefore, on the basis of 
the medical evidence that attributes total occupational 
impairment to PTSD, the Board grants a 100 percent 
schedular rating for PTSD.  


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the laws and regulations concerning the payment 
of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

